DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. 
	On pages 7-8 of the amendment, Applicant argued that there is no teaching or suggestion in the cited references, alone or in combination, of the feature "the threshold value is determined based on the size of the subblock of the current block." 
However, the Examiner respectfully disagrees. The defined threshold taught in paragraph 0127 of Ye is related to CU-level or sub-block-level, which means it is based on the size of the current block either the current block is at CU-level size or the current block is at sub-block-level size.  Therefore, Ye clearly teaches in paragraph 0127 the feature "the threshold value is determined based on the size of the subblock of the current block."  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 10 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	It is unclear where in the specification as-originally filed the limitation “wherein the threshold value is determined based on the size of the subblock of the current block.” The specification as-originally filed states in different paragraphs of the publication version, such as [0020], [0209], [0265] and [0298] that the threshold value is determined based on the size of the current block and nowhere is taught that the threshold value is determined based on the size of the subblock of the current block.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claims 1, 10, 19 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2018/0192072) hereinafter “Chen” in view of Ye et al. (2020/0221122) hereinafter “Ye”.
As per claim 1, Chen discloses a method of decoding an image, the method comprising:
dividing a current block to acquire a subblock of the current block (paragraph 0118, The window Ω is defined as any block within current block covering current pixel with size M×N where M and N are any positive integer. In one example, current block is divided into non-overlapped sub-blocks and the window Ω is defined as the sub-block which covers current pixel. In another example as shown in FIG. 11, the sub-block is defined as the smallest block for motion vector storage which covers current pixel; paragraphs 0122 and 0128);
determining whether to perform a subblock based BI-DIRECTIONAL OPTICAL FLOW (BIO) prediction on the subblock (paragraph 0032, the various techniques of this disclosure may be applied, alone or in any combination, to determine when and whether to perform BIO when predicting blocks of video data, e.g., during motion compensation. Paragraph 0102, BIO is applied only if prediction come not from the same time moment. Wherein BIO can be applied at sub-block level as taught in paragraph 0122); 
deriving a first direction prediction sample and a second direction prediction sample of the subblock (paragraph 0049, V.sub.x and V.sub.y are derived at both encoder and decoder. Wherein BIO can be applied at sub-block level as taught in paragraph 0122); 
deriving a BIO offset of the subblock (paragraph 0048, wherein BIO can be applied at sub-block level as taught in paragraph 0122); and
generating a final prediction sample of the subblock using the first direction prediction sample, the second direction prediction sample and the BIO offset (paragraphs 0048-0050, the final prediction of the block is calculated with equation (E), which includes V.sub.x and V.sub.y and BIO offset. Wherein BIO can be applied at sub-block level as taught in paragraph 0122),
However, Chen does not explicitly disclose wherein whether to perform the subblock BIO prediction is determined based on a result of comparing a threshold value and a difference between the first direction prediction sample and the second direction prediction sample, wherein the threshold value is determined based on the size of the subblock of the current block.
In the same field of endeavor, Ye discloses wherein whether to perform the subblock BIO prediction is determined based on a result of comparing a threshold value and a difference between the first direction prediction sample and the second direction prediction sample (paragraphs 0008 and 0114), wherein the threshold value is determined based on the size of the subblock of the current block (CU-level threshold and sub-block-level threshold are defined as taught in paragraph 0127).
Chen and Ye are in the same field of endeavor and both teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results, which is whether to perform BIO prediction or not.
As per claim 10, the claim is related to an encoding method opposite to the decoding method of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 10.
As per claim 19, the claim is related to a non-transitory computer-readable medium storing a bitstream that is generated by a method of encoding image, that is opposite to the method of decoding an image of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 19; in addition, Chen teaches an encoder using the claimed method (paragraph 0052, FIG. 1 is a block diagram illustrating an example video encoding and decoding system 10 that may utilize techniques for bi-directional optical flow) and a computer-readable recording medium storing a bitstream that is generated using the claimed method (paragraph 0053).
As per claim 26, Chen discloses wherein the deriving a BIO offset comprising: deriving a gradient (gradient disclosed in paragraph 0043) using neighboring samples (paragraph 0128) in units of 4x4 subblock (paragraph 0118, the sub-block is defined as the smallest block for motion vector storage which covers current pixel. In HEVC and JEM, the smallest block size is 4.times.4; paragraph 0129); deriving a motion refining vector (paragraph 0136-0137); and deriving the BIO offset based on the gradient and the motion refining vector (paragraph 0126-0128).  

9.	Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2018/0192072) in view of Ye et al. (2020/0221122) in further view of Alshin et al. (2015/0350671) hereinafter “Alshin”.
As per claim 27, Chen and Ye disclose the method of claim 26; however, Chen or Ye do not explicitly disclose wherein the gradient is, when a position of the neighboring sample is a subpixel position, derived using at least one of a sample of an integer pixel position close to the subpixel position and a sample derived by applying a filter to samples of the integer pixel position surrounding the subpixel position.
In the same field of endeavor, Alshin discloses wherein the gradient is, when a position of the neighboring sample is a subpixel position, derived using at least one of a sample of an integer pixel position close to the subpixel position and a sample derived by applying a filter to samples of the integer pixel position surrounding the subpixel position (fig. 22; paragraphs 0261-0263 and 0275).
Chen, Ye and Alshin are in the same field of endeavor; they teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results, which is calculation of gradient.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2021/0105490)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482